         Case 4:20-cv-01071-BRW Document 15 Filed 04/21/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JACK KNIGHT                                                                          PLAINTIFF

                                    4:20cv01071-BRW-JJV

ANDREW SAUL, Commissioner,
Social Security Administration                                                     DEFENDANT

                                            ORDER

       I have received Proposed Findings and Recommendations (ARD@) submitted by United

States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful review of

the RD, as well as a de novo review of the record, I approve and adopts he RD in all respects.

Accordingly, the Commissioner=s decision is affirmed, and this case is DISMISSED with

prejudice.

       IT IS SO ORDERED this 21st day of April, 2021.


                                                 Billy Roy Wilson_________________
                                                 UNITED STATES DISTRICT JUDGE
